Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-14-00188-CR

                                                 Mike DAVIS,
                                                  Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR0287
                             Honorable Mary D. Román, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 28, 2015

AFFIRMED

           Mike Davis pled not true to violating the conditions of his deferred adjudication community

supervision; however, the trial court found the violations to be true, adjudicated Davis’s guilt, and

sentenced him twenty years’ imprisonment.                 Davis’s court-appointed attorney filed a brief

containing a professional evaluation of the record in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel concludes that the appeal has no merit. 1 Counsel provided Davis with


1
  In his Anders brief, counsel does contend that the trial court’s judgment should be modified because in the section
of the judgment in which court costs are assessed, the judgment states, “PLUS ATTY FEES.” Because appellant is
indigent, counsel asserts that the assessment of attorney’s fees against Davis is erroneous. After counsel filed the
                                                                                                   04-14-00188-CR


a copy of the brief and informed him of his right to review the record and file his own brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). No pro se brief was filed.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Davis wish to seek further review of this case by the Texas Court of Criminal

Appeals, Davis must either retain an attorney to file a petition for discretionary review or Davis

must file a pro se petition for discretionary review. Any petition for discretionary review must be

filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P.

68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                         Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




Anders brief, however, a supplemental clerk’s record was filed containing the bill of costs which states, “APPOINTED
ATTY” and includes 0.00 for attorney’s fees. Therefore, the record reflects that no attorney’s fees were assessed
against Davis.

                                                       -2-